DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 2/3/2020. Claims 1-13 and 15 are pending. Claims 1, 12, and 13 have been amended, claims 7 and 8 have been cancelled, and claim 16 has been newly added in the reply filed 7/11/2022. This action is final.

Response to Arguments
Regarding Applicant’s arguments with respect to the claim objections of claim 12: Applicant’s arguments with respect to claim 12 have been fully considered, and have been found persuasive. Claim objections have been withdrawn.
Regarding Applicant’s arguments with respect to the 35 USC § 101 rejections of claims 1-13 and 15: Applicant’s arguments with respect to the 35 USC § 101 rejections of claims 1-13 and 15 have been fully considered, but have not been found persuasive.
Applicant argues that the claims are not directed to a judicial exception such as an abstract idea, but provides no support for this argument.
Applicant further argues that the invention constitutes “an improvement to other technology or technical field,” but Examiner respectfully disagrees. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of the claims are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner respectfully argues that the claims are not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that the claims are directed to an abstract idea.
Regarding Applicant’s arguments with respect to the 35 USC § 102 rejections of claims 1, 6-10, 13, and 15: Applicant’s arguments with respect to the 35 USC § 102 rejections of claims 1, 6-10, 13, and 15 have been fully considered, but they have been found to either be unpersuasive or moot.
Applicant argues that Levanon does not disclose any of the amended claim language, but Examiner respectfully disagrees. As shown in the 35 USC § 103 rejection below, Levanon teaches most of the amended independent claim language. The remaining deficiencies of Levanon have been remedied by Kandregula (U.S. Pat. No. 10,332,058). 
Regarding Applicant’s arguments with respect to the 35 USC § 103 rejections of claims 2-3 and 11-12: Applicant’s arguments with respect to the 35 USC § 103 rejections of claims 2-3 and 11-12 have been fully considered, but they have been found to either be unpersuasive or moot.
Applicant argues that Levanon does not disclose any of the amended claim language, but Examiner respectfully disagrees. As shown in the 35 USC § 103 rejection below, Levanon teaches most of the amended independent claim language. The remaining deficiencies of Levanon have been remedied by Kandregula (U.S. Pat. No. 10,332,058).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 15 recite the following limitation: ... comprises at least a first character corresponding to a delivery mode identifier. The term comprises in this limitation could be interpreted at least two ways: a) the generating rule comprises, or b) the group identifier comprises. For examination purposes, Examiner will be interpreting this limitation to limit the group identifier (in accordance with example b) above). (Examiner’s Note: Rather than drafting the amendments as a large wherein clause, for clarity purposes Examiner recommends breaking the limitations into smaller steps.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13 and 15 each respectively recite a method, an apparatus, and a non-transitory computer readable medium for performing the method of acquiring a to-be-delivered order set, a to-be-delivered order comprising a delivery address; mapping, for each to-be-delivered order in the to-be-delivered order set, a delivery address included in the to-be-delivered order to a coordinate point, and determining a delivery area identifier corresponding to the to-be-delivered order in a preset delivery area identifier set based on the coordinate point obtained by the mapping; dividing to-be-delivered orders corresponding to a given delivery area identifier in the to-be-delivered order set into a given to-be-delivered order group; and setting a group identifier for each divided to-be-delivered order group, and generating a corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group. Therefore, claims 1, 13 and 15 are each directed to one of the four statutory categories of invention: a method, a system, and an article of manufacture, respectively.
The limitations A method for processing information, comprising: acquiring a to-be-delivered order set, a to-be-delivered order comprising a delivery address; mapping, for each to-be-delivered order in the to-be-delivered order set, a delivery address included in the to-be-delivered order to a coordinate point, and determining a delivery area identifier corresponding to the to-be-delivered order in a preset delivery area identifier set based on the coordinate point obtained by the mapping; dividing to-be-delivered orders corresponding to a given delivery area identifier in the to-be-delivered order set into a given to-be-delivered order group; setting a group identifier for each divided to-be-delivered order group, and generating a corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group; and storing the corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group in association with each to-be-delivered order, wherein each delivery area identifier in the delivery area identifier set is associated with corresponding delivery mode identifier, the delivery mode identifier being a delivery mode identifier for indicating a self-delivery mode or a delivery mode identifier for indicating a third- party delivery mode, and the delivery mode identifier for indicating the self-delivery mode and the delivery mode identifier for indicating the third-party delivery mode correspond to different group identifier generating rules respectively, and the group identifier for each divided to-be- delivered order group is generated according to the group identifier generating rule corresponding to a delivery mode identifier associated with the divided to-be-delivered order group and comprises at least a first character corresponding to a delivery mode identifier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of acquiring a to-be-delivered order set, a to-be-delivered order comprising a delivery address (“Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles)), mapping, for each to-be-delivered order in the to-be-delivered order set, a delivery address included in the to-be-delivered order to a coordinate point, and determining a delivery area identifier corresponding to the to-be-delivered order in a preset delivery area identifier set based on the coordinate point obtained by the mapping (“Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles and/or mental processes (concept that involves observation, evaluation, and judgement)), dividing to-be-delivered orders corresponding to a given delivery area identifier in the to-be-delivered order set into a given to-be-delivered order group (“Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) and/or mental processes (concept that involves observation, evaluation, and judgement)), and setting a group identifier for each divided to-be-delivered order group, and generating a corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group (“Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) and/or mental processes (concept that involves observation, evaluation, and judgement)). That is, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) and/or mental processes (concept that involves observation, evaluation, and judgement). Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes how to “generally link” the concept of the aforementioned abstract idea to a field of use (i.e. shipping/logistics). There are no additional elements recited to integrate the judicial exception into a practical application. The claim is directed to an abstract idea. Claims 13 and 15 as a whole merely describe how to generally “apply” the concept of the aforementioned abstract idea using at least one processor, a memory, and a non-transitory computer readable storage medium. The claimed devices are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of at least one processor, a memory, and a non-transitory computer readable storage medium do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 as a whole merely describes how to “generally link” the abstract idea to shipping/logistics, and claims 13 and 15 as a whole merely describes how to generally “apply” the concept of the abstract idea to a generic computer environment. The additional elements at least one processor (described in [0031]), a memory (described in [0116]), and a non-transitory computer readable storage medium (described in [0119]) as shown, are recited at a high level of generality. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-6, 9-12 and 16 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-6, 9-12 and 16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 11 recites the additional element of a terminal device of a deliveryman, and claim 16 recites the additional element of Geographic Information System (GIS), the claims as a whole merely describe how to generally “apply” the method of the aforementioned abstract idea in a generic computer environment. The claimed terminal device of a deliveryman and Geographic Information System (GIS) are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the method of the aforementioned abstract idea.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  As mentioned above, the claimed terminal device of a deliveryman (described in paragraph [0100]) and Geographic Information System (GIS) (described in paragraph [0062]) are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Kandregula (U.S. Pat. No. 10,332,058).
Regarding the following claim 1, 13 and 15 limitations, Levanon, as shown, discloses the following limitations:
A method for processing information, comprising: acquiring a to-be-delivered order set, a to-be-delivered order comprising a delivery address; [See [0038]; [0039]; (Fig. 3, element 310); Levanon teaches receiving a plurality of orders in an unassigned set, each order to be assigned to a different courier for delivery. Levanon further teaches that each order comprises a delivery address.]
... mapping, for each to-be-delivered order in the to-be-delivered order set, a delivery address included in the to-be-delivered order to a coordinate point, and determining a delivery area identifier corresponding to the to-be-delivered order in a preset delivery area identifier set based on the coordinate point obtained by the mapping; [See [0039]; [0045]; [0046]; (Fig. 3, element 340); Levanon teaches a point of delivery may include a geographical coordinate designating a point of delivery. Levanon further teaches determining which city (i.e. a delivery area identifier) the delivery point is in based on the location of the delivery point.]
... dividing to-be-delivered orders corresponding to a given delivery area identifier in the to-be-delivered order set into a given to-be-delivered order group; setting a group identifier for each divided to-be-delivered order group, and generating a corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group. [See [0047]; (Fig. 3, element 380); [0046]; [0045]; [0060]; [Table 1]; Levanon teaches assigning unassigned orders for a given city (i.e. corresponding to a given delivery area identifier) courier numbers and associated set numbers for delivery.]
... storing the corresponding relationship between the group identifier and a delivery area identifier corresponding to the to-be-delivered order group in association with each to-be- delivered order, wherein each delivery area identifier in the delivery area identifier set is associated with corresponding delivery mode identifier, the delivery mode identifier being a delivery mode identifier for indicating a self-delivery mode or a delivery mode identifier for indicating a third- party delivery mode ... [See [Table 1]; [0081]; [0058]; Levanon teaches that each order has a delivery address (i.e. delivery area identifier) corresponding to a courier number (i.e. delivery mode identifier) signifying that the order will be delivered by a courier working a shift for the network of preparation facilities (i.e. indicating a self-delivery mode).]
... and the group identifier for each divided to-be-delivered order group is generated according to the group identifier generating rule corresponding to a delivery mode identifier associated with the divided to-be-delivered order group and comprises at least a first character corresponding to a delivery mode identifier. [See [Table 1]; [0081]; [0058]; Levanon teaches that each distinct set of orders is assigned a number that comprises a first character, corresponding to a courier number, receives a different set number (i.e. different group identifier).]
As described above, Levanon teaches employees of the first-party company performing courier tasks to fulfill delivery requests (i.e. self-delivery). Levanon further teaches generating set numbers for each group of deliveries to be delivered by a specific courier (i.e. group identifier) using numerical identifiers (i.e. group identifier generating rule) (see Table 1). Levanon does not explicitly teach, however, a third-party delivery mode or third-party delivery group identifiers generated using a different rule. Kandregula does, however, teach these concepts:
... and the delivery mode identifier for indicating the self-delivery mode and the delivery mode identifier for indicating the third-party delivery mode correspond to different group identifier generating rules respectively ... [See (Fig. 4); (Fig. 3); (Fig. 5); [Col. 10, Lines 30-51]; [Col. 15, Lines 26-40]; Kandregula teaches utilizing third-party carriers such as USPS or UPS to fulfill delivery requests. Kandregula further teaches generating route identifiers (i.e. group identifiers) based on the type of third-party carrier used to deliver the group of containers. This is explicitly shown in Fig. 4 in the columns labeled “Carrier” and “Route.”
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the group identifier generating method of Levanon with the group identifier generating method of Kandregula. By making this combination, a user of Levanon would be able to easily understand a delivery mode of a group of items based solely on reading the group identifier.
Regarding the following claim 6 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon further discloses the following limitations:
The method according to claim 1, wherein to-be-delivered orders in the to-be- delivered order set are derived from an order set, each order in the order set comprises identifier information; [See (Fig. 3A, element 310); [Table 1]; [0038]; [0039]; (Fig. 3, element 310); Levanon teaches receiving a plurality of orders in an unassigned set, each order to be assigned to a different courier for delivery. Levanon further teaches that each order comprises a delivery address.]
... and the to-be-delivered order set is generated by: determining, for the each order in the order set, whether a preset identifier in a preset identifier set exists in the identifier information included in the order and classifying, in response to no preset identifier in the preset identifier set exists in the identifier information included in the order, the order into the to-be-delivered order set. [See [0072]; [0073]; (Fig. 3A); [0040-0042]; [Table 1]; Levanon teaches placing orders in an unassigned order set when they have not yet been assigned to a courier for delivery (i.e. no preset identifier set exists in the identifier information included in the order).
Regarding the following claim 9 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon further discloses the following limitations:
The method according to claim 1, wherein the each to-be-delivered order in the to-be-delivered order set further comprises an order identifier and the method further comprises: generating, for the each divided to-be-delivered order group a corresponding relationship between the group identifier of the to-be-delivered order group and an order identifier of a to-be-delivered order included in the to-be-delivered order group. [See [Table 1]; [0081]; Levanon teaches each order being assigned an order number (i.e. an order identifier) and a set number (i.e. a group identifier).]
Regarding the following claim 10 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon further discloses the following limitations:
The method according to claim 9, wherein the method further comprises: determining, in response to receiving prompt information comprising an order identifier of an abnormal order, a target to-be-delivered order group of the abnormal order from the divided to-be-delivered order groups; removing the abnormal order from the target to-be- delivered order group; and withdrawing a corresponding relationship between the order identifier of the abnormal order and a group identifier of the target to-be-delivered order group; wherein the abnormal order is an undeliverable order in a divided to-be-delivered order group. [See [0072-0073]; (Fig. 3A); [0040-0042]; [0070]; Levanon teaches that if a courier is delayed due to a car accident or traffic, the order assignments of that courier may be changed based on the delay (i.e. an abnormal order). Levanon further teaches that the number of courier may be updated (e.g. reduced if a courier is delayed or increased if a courier was added). Levanon also teaches that operations 310-390 may be repeated and updated every time an available courier is subtracted from a list of available couriers. Levanon further teaches that repeating operations 310-390 comprises unassigning a plurality of orders (i.e. removing the abnormal order from the target to-be- delivered order group; and withdrawing a corresponding relationship between the order identifier of the abnormal order and a group identifier of the target to-be-delivered order group).]
Regarding the following claim 16 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon further discloses the following limitations:
The method according to claim 1, wherein mapping, for each to-be-delivered order in the to-be-delivered order set, a delivery address included in the to-be-delivered order to a coordinate point comprises: mapping, for each to-be-delivered order in the to-be-delivered order set, the delivery address included in the to-be-delivered order to a longitude and latitude coordinate point by a preset Geographic Information System (GIS). [See [0039]; Levanon teaches a point of delivery including an address to which the order should be delivered along with an associated geographical coordinate received from a GPS system.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Kandregula (U.S. Pat. No. 10,332,058) in view of Fallah (U.S. Pub. No. 2018/0268370).
Regarding the following claim 2 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon does not, however Fallah does, explicitly disclose the following limitations:
The method according to claim 1, wherein each delivery area identifier in the delivery area identifier set has a corresponding coordinate point sequence, each coordinate point in the coordinate point sequence is a point on a boundary of a delivery area indicated by the delivery area identifier, the delivery area identifier further has a corresponding geometrical pattern and the geometrical pattern is an enclosed pattern formed by connecting adjacent coordinate points in the coordinate point sequence. [See [0081]; (Fig. 5, element 507); [0115]; Fallah teaches the boundaries of a geofence (i.e. a corresponding coordinate point sequence, each coordinate point in the coordinate point sequence is a point on a boundary of a delivery area indicated by the delivery area identifier, the delivery area identifier further has a corresponding geometrical pattern and the geometrical pattern is an enclosed pattern formed by connecting adjacent coordinate points in the coordinate point sequence) based on the boundaries of city neighborhoods (i.e. a delivery area).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the city zones of Levanon in view of Kandregula with the geofences of Fallah. The city zones of Levanon in view of Kandregula have boundaries, but none that are specifically identified with the use of coordinate lines (i.e. geofences). By utilizing the geofences, Levanon in view of Kandregula can more specifically define the exact coordinates that make up each zone allowing the system to make improved delivery area determinations and delivery resource allocation decisions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Kandregula (U.S. Pat. No. 10,332,058) in view of Fallah (U.S. Pub. No. 2018/0268370) in view of attached non-patent literature reference Hormann et. al. hereby referred to as “Hormann”.
Regarding the following claim 3 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations and Levanon in view of Kandregula in view of Fallah discloses all claim 2 limitations. Levanon in view of Kandregula in view of Fallah does not, however Hormann does, explicitly disclose the following limitations:
The method according to claim 2, wherein the determining a delivery area identifier corresponding to the to-be-delivered order in a preset delivery area identifier set based on the coordinate point obtained by the mapping comprises: drawing a half line along a horizontal direction on a two-dimensional plane with the coordinate point obtained by the mapping as a starting point, determining, for each delivery area identifier in the delivery area identifier set, a total number of intersections of sides of the geometrical pattern corresponding to the delivery area identifier and the half line, and using, in response to the total number being an odd number, the delivery area identifier as the delivery area identifier corresponding to the to-be-delivered order. [Hormann teaches “The first one is the even–odd or parity rule, in which a line is drawn from R to some other point S that is guaranteed to lie outside the polygon. If this line RS crosses the edges ei = PiPi+1 of the polygon an odd number of times, the point is inside P, otherwise it is outside.” which is analogous to the claimed technique.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the city zone geofences of Levanon in view of Kandregula in view of Fallah with the mathematical even-odd boundary algorithm of Hormann. By integrating this algorithm into the system of Levanon in view of Kandregula in view of Fallah, the system would be able to autonomously determine and confirm that a delivery point exists within the bounds of a city zone geofence, and thereby determine the appropriate delivery area and corresponding identifier.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Kandregula (U.S. Pat. No. 10,332,058) in view of Swanson (U.S. Pub. No. 2018/0109908).
Regarding the following claim 11 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations. Levanon further discloses the following limitations:
The method according to claim 1, wherein the each delivery area identifier in the delivery area identifier set has a corresponding deliveryman identifier; [See [Table 1]; Levanon teaches each city associated with the address of each order has a corresponding courier number assigned to it (i.e. a corresponding deliveryman identifier).]
... and the method further comprises: sending, for the each delivery area identifier in the delivery area identifier set, a group identifier corresponding to the delivery area identifier ... a deliveryman indicated by the deliveryman identifier corresponding to the delivery area identifier. [See [Table 1]; [0031]; (Fig. 6); Levanon teaches sending every courier (i.e. sending, for the each delivery area identifier in the delivery area identifier set) a list of orders to be delivered (a set of orders), the list comprising all of the orders in the set assigned to the courier (i.e. to a terminal device of a deliveryman). [Table 1]; [0080-0081]; [0075]; (Figs. 4A, 4B); Levanon further teaches sending order information including a set number (i.e. a group identifier), and corresponding courier assignment information (i.e. deliveryman identifier) to a user operating a device at a preparation facility.]
Levanon in view of Kandregula does not, however Swanson does, disclose the following limitations:
... sending ... a group identifier ... to a terminal device of a deliveryman ... [See [0051]; (Fig. 2, element 205); (Fig. 1); Swanson teaches sending all information corresponding to an order to both the courier device 130 (i.e. a terminal device of a deliveryman) and the source device 120 (analogous to the preparation facility device of Levanon described above). Swanson further teaches this order information can include an order identifier, courier identifier, and source identifier.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the information distributed in Levanon in view of Kandregula with the information distribution technique of Swanson. By making this combination, all order information distributed in Levanon in view of Kandregula would be distributed to both the courier and the preparation facility. Distributing all corresponding order information to all parties involved would benefit the system of Levanon in view of Kandregula by ensuring effective and thorough communication and organization of order information. This would help reduce mistakes and miscommunications, thereby saving the system administrator, preparation facility, and couriers time and money.
Regarding the following claim 12 limitations, Levanon in view of Kandregula, as shown, discloses all claim 1 limitations, and Levanon in view of Kandregula in view of Swanson discloses all claim 11 limitations. Levanon further discloses the following limitations:
The method according to claim 11, wherein the method further comprises: determining, in response to receiving delivery information comprising the deliveryman identifier and the group identifier, whether the deliveryman identifier and the group identifier included in the delivery information have an association relationship; and returning to, in response to the deliveryman identifier and the group identifier included in the delivery information having the association relationship, a to-be-delivered order group indicated by the group identifier included in the delivery information. [See [Table 1]; [0080-0081]; Levanon teaches receiving a courier number (i.e. deliveryman identifier) and a set number (i.e. group identifier), determining that the two are associated, and outputting the association information to a preparation facility device (i.e. returning to, in response to the deliveryman identifier and the group identifier included in the delivery information having the association relationship, a to-be-delivered order group indicated by the group identifier included in the delivery information).]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628